IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Trent Rollins,                           :
                         Appellant       :
                                         :
                 v.                      :
                                         :
Sgt. O'Donnell, D. Bunner,               :
Hearing Examiner, John                   :
Kerestes, Superintendent,                :
Pa. Department of Corrections            :        No. 2187 C.D. 2014


                                     ORDER


            NOW, August 27, 2015, having considered appellant’s application for

reargument, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge